Citation Nr: 1416552	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-47 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for qualifying chronic disability manifested by nasal/sinus symptoms, to include rhinitis, sinusitis, and undiagnosed illness.


REPRESENTATION

Appellant is represented by: Veterans of Foreign Wars of the United States 


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active service from June 1984 to September 1984, from June 1985 to July 1985, and from November 1990 to June 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the RO in Wichita, Kansas.

In October 2011, the Veteran presented testimony at a Board hearing, which was chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In October 2013, the Board remanded this issue for additional evidentiary development.  It has since been returned to the Board for further appellate action.  The Board also remanded the issue of entitlement to service connection for chronic fatigue syndrome.  In a December 2013 rating decision, the RO granted that claim in full thus resolving the appeal as to chronic fatigue syndrome.  

The Board also reopened and granted service connection for migraine headaches, granted service connection for fibromyalgia, and denied service connection for qualifying chronic disability manifested by joint aches and muscle aches.  The Board's decision as to those issues is final.  In addition, the Board dismissed the issue of entitlement to service connection for a back disability.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not have rhinitis or sinusitis.

2.  The Veteran's nasal/sinus symptoms have been medically attributed to the known diagnoses of a deviated nasal septum and nasal turbinate hypertrophy.  

3.  A deviated nasal septum and/or nasal turbinate hypertrophy are not related to service.  


CONCLUSION OF LAW

The basic criteria for service connection for rhinitis and sinusitis are not met; a qualifying chronic disability manifested by nasal/sinus symptoms was not incurred in service; a deviated nasal septum and nasal turbinate hypertrophy were not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,1137, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for claimed rhinitis/sinusitis, which he believes is either directly related to his military service or is warranted under the provisions pertaining to Gulf War service.  

The Board will first address the Veteran's assertion that his nasal/sinus symptoms are related to his service in the southwest Asia during the Gulf War.  Although the Gulf War provisions apply to signs or symptoms involving the respiratory system, an undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

The Veteran was afforded a VA examination in November 2013.  The examiner diagnosed a deviated nasal septum and nasal turbinate hypertrophy (enlargement).  A CT scan revealed negative findings for the sinuses and a septal deviation to the right.  The examiner attributed the Veteran's nasal/sinus complaints to these diagnoses, in particular the septal deviation, finding it more likely than not that the Veteran's complaint of nasal obstruction is due to his deviated septum.    

While the Veteran has asserted that the Gulf War provisions apply to his claim, he has provided no specific explanation for his assertion as to undiagnosed disease manifested by respiratory symptoms.  He told the November 2013 examiner that he really started noticing his nasal problem "when I was near the oil fires."  However, he provided no explanation for any causal role of the oil fires or why his current symptoms are not accounted for by the November 2013 diagnoses.  The Board finds that his assertions regarding Gulf War incurrence are essentially speculation, and the Board is persuaded by the findings of the November 2013 VA examiner that his symptoms are attributed to known clinical diagnoses.  Accordingly, the Board finds that service connection for qualifying chronic disability manifested by respiratory symptoms is not warranted.  

Regarding direct service connection, the Veteran asserts that his nasal/sinus symptoms first began in service; however, the service treatment records reveal no pertinent diagnoses or treatment.  The examination for service separation in April 1991 reveals normal clinical findings for the nose and sinuses.  While the Veteran now asserts that he first began experiencing nasal and sinus symptoms in service, his recent assertions directly conflict with his report at service separation.  He completed a report of medical history in conjunction with the service separation examination and he reported that he had no history of nose trouble, sinusitis, or hay fever.  While rhinitis was not included on the form, it is reasonable to presume that the Veteran would have noted his symptoms under one of these categories if he was in fact experiences symptoms.  The Veteran also completed a Southwest Asia Demobilization Evaluation.  While he reported exposure to smoke and fumes from burn pits and sanitation pits, this exposure was described as "minimal."  Most significant, he reported no current sinus infection.  While the Veteran attributed an increase in migraine headaches to his smoke exposure, he did not mention any nasal or sinus symptoms.  

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneous nature of the statement of medical history at discharge and the demobilization evaluation is significant.  Furthermore, because the Veteran was not then seeking VA compensation, but was simply undergoing medical evaluation, it seems more likely that he would report his symptoms and history carefully and accurately.  The Board observes that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service and the onset of symptoms.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's recent statements made in support of a claim for monetary benefits.  

Also highly significant in the Board's determination of the accuracy of the Veteran's account of experiencing nasal and sinus symptoms in and since service is the sequence of events following service.  The Veteran began seeking treatment from a private physician soon after service, primarily for migraine headaches.  Treatment reports in September 1991, January 1992, February 1992, March 1992, May 1992, June 1992, and August 1992 were silent regarding any nasal or sinus complaints.  

In effect, at this point, the Veteran was providing highly probative evidence against his current recollections. 

Then, on September 15, 1992, the examiner noted, "[h]e had a blow to the right side of his nose, and he feels crepitus when he presses on it."  The examiner suspected "[p]ossible nose fracture."  Soon after, in a February 16, 1993 report, the first reference to nasal/sinus symptoms appears, as the physician reported "evidence of nasal congestion."  These reports are highly significant as the November 2013 VA examiner described the Veteran's septal deviation as traumatic in nature.  Also significant is the fact that the Veteran asserted to the November 2013 VA examiner that he did not remember any history of facial or nasal trauma.  This recent assertion directly conflicts with the assertion made to his private physician in September 1992.  For the reasons discussed above, the Board attributes greater accuracy to the contemporaneous September 1992 account of a recent trauma to the nose than to the recent account presented in the context of a claim for benefits.  

There is no medical opinion of record that purports to relate the nasal septal deviation, nasal turbinate hypertrophy, or any other nasal/sinus disability to service.  The November 2013 VA examiner opined that these conditions were less likely than not incurred in service or caused by an in-service injury, event, or illness.  The rationale for this opinion was that there was no facial or nasal trauma noted in service.  There is also no evidence for treatment of rhinitis or sinusitis noted in service.  Therefore the evidence supports an opinion that it is less likely than not that the Veteran's complaints of nasal congestion were incurred in or caused by his military service.  

The Board would add that, while the November 2013 examiner did not discuss the September 1992 suspected nasal fracture from a blow to the nose, this does not undermine the probative value of the opinion as the September 1992 injury supports the examiner's conclusion that the nasal/sinus symptoms had post-service origin and that the septal deviation was traumatic in nature.  

The Board has considered the Veteran's contentions that he suffers from a chronic respiratory disorder related to service.  However, this assertion is based to a substantial degree on an account of onset of symptoms in service which the Board has found to be inaccurate.  Moreover, there is no indication that the Veteran has any specialized training that renders him competent to provide an opinion on a medical matter such as the diagnosis or etiology of nasal/sinus disorders.  Establishing a diagnosis and etiology of a chronic nasal/sinus disorder requires medical knowledge.  The Veteran is not competent to render a probative (persuasive) opinion on this question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis; Clyburn v. West, 12 Vet. App. 296, 301 (1999) (although the veteran is competent to testify to the pain he has experienced since his tour, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with).  

As there is no injury or disease in service, and as the evidence given greatest probative weight is against any relationship between any current nasal/sinus disability and service, the Board concludes that service connection for the claimed nasal/sinus disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has not asserted that there is any deficiency in the notice provided under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO obtained his service treatment records, personnel records, VA outpatient treatment records, identified private treatment records, and records from the Social Security Administration.  The Veteran testified at the Board hearing that he would obtain and submit records pertaining to disability and workers compensation claims; however, he did not assert that any of those records were relevant to this issue.  The record was held open for 60 days so that he could submit the disability records; however, he did not do so.  As the Veteran took responsibility for obtaining those records, the Board finds that further VA assistance is not necessary.  

The Veteran was afforded a VA examination to address the etiology of the claimed nasal/sinus disability.  The Veteran has made no specific allegations as to the inadequacy of the opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Veteran's representative has submitted written argument discussing the findings of the examiner; however, the essential argument appears to be related to the Veteran's assertion that he was treated in service for nasal/sinus symptoms.  As discussed above, the Board has found this assertion to be inaccurate.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veterans Law Judge specifically questioned the Veteran as to any diagnosis of sinusitis or rhinitis.  Testimony was also taken as to the Veteran's assertions as to etiology and his assertions regarding service.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

ORDER

Service connection for a qualifying chronic disability manifested by nasal/sinus symptoms is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


